Hendrick, J.
The summons was subscribed with the name of the plaintiff’s attorney, after which appeared the words “ Hew York City.” It did not contain “ the street number or other suitable designation of the particular locality,” as required by section 417 of the Code of Civil Procedure. -The appellant contends that the omission of the street number rendered the summons absolutely void, and that no jurisdiction was acquired by the service of the summons upon the defendant. The summons filed with the judgment roll contains the office address of the plaintiff’s attorney, which was omitted in the summons served upon the defendant. It further appears that the defendant had actual knowledge of the office address of the attorney for the plaintiff) and he retained the summons from the 17th *250day of May, 1906, to the 3d day of November, 1906, a period of almost six months. The omission of the street number does not constitute a jurisdictional defect. It is an irregularity. Wiggins v. Richmond, 58 How. Pr. 376; Hall v. Canandaigua Elec. Light Co., 55 App. Div. 598; Littauer v. Stern, 177 N. Y. 233.
The order appealed from should he 'affirmed, with costs.
Gildebsleeve and Davis, JJ., concur.
Order affirmed, with costs.